Title: From James Madison to James Madison, Sr., 30 March 1782
From: Madison, James
To: Madison, James



Hond Sir
Philada. March 30th. 1782

Mr. J. Walker has safely delivered to me three letters from you attended with the money therein specified. He has also been so obliging as to undertake the conveyance of the several articles of Medecine you wanted with a Gallon keg filled with good Port: wine, to all which I add a large packet of Newspapers, and an Almanack. The last packet I sent was by a waggon returning to your neighbourhood which brought me a letter from Mr. W. Maury; By which I sent at the same time a small supply of Bark for my Mother.
I mentioned to you in one of my former letters that I had a prospect of getting on very favorable terms a few scarce books from a library brought hither for sale by Col. Zane. My purchases of him have amounted in the whole to Nineteen pounds three shillings of this currency. As I had not the money here for him, & he could not conveniently wait till it would be convenient for me to pay him, I was obliged to give him a draught on you. I hope you will be able to find means to satisfy it. If it can not be otherwise done than by a deduction from the further supply you have in contemplation for me I must submit to it How far I shall depend on you for the resources necessary for my expences here not included in the legal provision, and for the arrearages into which I have unavoidably fallen, will be known as soon as the Assembly have finally decided on our accounts & the allowance which is to be made to us. This I suppose will be done at their Session in May next. Unless liberal principles prevail on the occasion, I shall be under the necessity of selling a negro
I have not time to provide for this opportunity the information relative to the Copper plates.
The newspapers give you in general the intelligence we have from Europe. As far as we are enabled to Judge of the views of the British Cabinet, the misfortunes of one more campaign at least will be necessary to conquer their obstinacy. They are attempting a separate peace with the Dutch & talk of suspending their offensive war agst. us, & directing their whole resources agst. the naval power of France & Spain. If this be their real plan we may be sure they do not mean by it to abandon their pretensions to the U. States but try another mode for recovering them. During their offensive exertions agst. our Ally, they can be practising insidious ones agst. us: and if in the first they should be successful, & in the latter disappointed, a renewal of a vigorous war upon us will certainly take place. The best security agst. every artifice & every event will be such military preparations on our part as will be sufficient either to resist or expell them as the case may require.
With my affectionate regards for the family I am Kind Sir Yr. dutiful son
J. Madison Jr.
